Citation Nr: 0212295	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  95-32 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, currently rated as 10 percent disabling. 

2.  Entitlement to an effective date earlier than October 6, 
1993, for an increased rating for fracture of the left 
clavicle.  

(Entitlement to service connection for posttraumatic stress 
disorder or other mental disorder will be addressed in a 
later decision)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from March 1970 to May 1974 
and from January 1976 to May 1977.

This appeal arises from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that assigned an increased (20 
percent) rating for left clavicle fracture effective from 
October 6, 1993, denied entitlement to an increased 
evaluation for left knee chondromalacia, and denied service 
connection for a nervous condition.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

The veteran had requested a videoconference hearing with a 
member of the Board but later did not respond to a request to 
confirm his rescheduled hearing appointment (August 1, 2002).  
He failed to appear for his hearing and the June 2002 notice 
letter was not returned as undeliverable by the U. S. Postal 
Service.  Thus, his request for a hearing is deemed to be 
withdrawn.  See 38 C.F.R. § 20.704(d) (2001).

The Board is undertaking additional development on the issue 
of service connection for posttraumatic stress disorder or 
other mental disorder, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.

In June 2001, the veteran submitted new claims of entitlement 
to service connection for the right knee, for hearing loss, 
and for chronic obstructive pulmonary disease.  These are 
referred for appropriate action.  


FINDINGS OF FACT

1.  It is at least as likely as not that the RO received the 
veteran's request for re-evaluation of his left clavicle on 
February 3, 1993. 

2.  There is no basis to assign an effective date earlier 
than February 3, 1993, for a 20 percent rating for the left 
clavicle.

3.  The left knee disability is currently manifested by pain 
on motion, limitation of flexion to 90 degrees, and 
quadriceps muscle weakness; there is X-ray evidence of 
degenerative joint disease of the left knee.  

4.  No left knee instability or subluxation is shown.  

5.  The left knee postoperative scars are nontender, well 
healed, and cause no functional impairment.  


CONCLUSIONS OF LAW

1.  An effective date of February 3, 1993, for assignment of 
a 20 percent rating for left clavicle disability is 
warranted.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§§ 3.155, 3.157, 3.400(o)(2) (2001).

2.  The criteria for a 20 percent schedular rating for left 
knee osteoarthritis are met during the entire appeal period.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date

The issue to be decided in this appeal is whether there is a 
basis to assign an effective date earlier than October 6, 
1993, for a 20 percent rating for a left clavicle disability.

Except as otherwise provided, the effective date of an award 
based on a claim for increase will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the date of receipt of the 
claim.  See 38 U.S.C.A. § 5110 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.400(o)(2) (2001).  See also Harper v. Brown, 
10 Vet. App. 125, 126-27 (1997). 

The effective date of compensation benefits, if otherwise in 
order, will be the date of receipt of the claim or date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.157(a) (2001).  Once a formal claim for compensation has 
been disallowed for the reason that the service-connected 
disability is not compensable in degree, the date of VA 
outpatient examination will be accepted as the date of 
receipt of a claim.  See 38 C.F.R. § 3.157(b)(1) (2001).

The controversy arises over disagreement as to the date that 
the RO actually received the veteran's claim for an increase.  
The date that the veteran alleges to be the correct date of 
claim, February 3. 1993, is reflected on a cover letter from 
the North Carolina Department of Administration, Division of 
Veterans Affairs (Raleigh District Office), which bears a 
date stamp showing that the Division of Veterans Affairs 
(presumably the office co-located at the Winston-Salem, NC, 
RO) received it on February 3, 1993.  That date stamp is not 
a VA or RO date stamp.  Rather, it is a North Carolina State 
Veterans Service Office date stamp.  Attached to the date-
stamped cover letter is a photocopy of a VA Form 21-4138, 
which contains the veteran's claim for an increased rating 
for the left clavicle, and which is dated "2-1-93".  The 
claim also bears the following hand-written notation: "rec 
10-6-93 Adj"; however, there is no indication of who made 
that notation.  There is no evidence of a VA date stamp on 
either the cover letter or the VA Form 21-4138.  

A handwritten note stamped in August 1993 indicates the 
claims folder was to be transferred from the RO in Washington 
DC to the RO in Winston-Salem NC.

In July 1995, the RO issued a statement of the case 
discussing the issue.

In September 1995, the veteran submitted a letter, dated 
November 18, 1993, from a district service officer to a 
county veterans' service officer.  The veteran has based his 
appeal on that letter.  In the letter, a district service 
officer said that "it appears his original claim dated 
February 1, 1993 in your office was lost by the VA".  The 
district service officer also noted that VA had apparently 
agreed to honor the date stamp of "February 1993".  The 
letter then reflects that the district service officer had 
contacted the veteran and had assured him that VA had lost 
the original claim and that VA would accept the February 1993 
Division of Veterans Affairs date stamp as the correct date 
of receipt of the claim. 

In November 2000 and in January 2002, the RO issued 
supplemental statements of the case (SSOC) that discuss the 
effective date issue.  Neither SSOC mentions the November 
1993 letter or the veteran's appeal based on that letter.  
Rather, the SSOCs state that no new evidence had been 
received regarding the claim.  

Where it is asserted that vital records were lost or 
destroyed, the Board must include an analysis of credibility 
or probative value of evidence and must discuss entitlement 
to the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 366 (1991).  In this case, the service 
organization, which received the veteran's claim on February 
3, 1993, asserts that the organization did submit the claim 
to the RO on that day.  The service organization made that 
assertion in a letter dated in November 1993, prior to the 
time that any controversy arose in this matter.  Thus, the 
veteran's assertion that the RO received his claim in 
February 1993 is more than simply a bare assertion that lacks 
any supporting evidence.  His service representative clearly 
received the claim on February 3, 1993, and has stated in 
writing that the claim was indeed submitted to the RO on that 
day.  That it may have been received but never filed in the 
claim folder is conceivable, given that the claim folder was 
at another RO at the time.

The Board notes that the RO has not addressed the allegations 
set forth in the November 1993 letter, or made any counter 
argument concerning whether the RO might have received the 
letter on February 3, 1993.  Rather, the RO has simply 
ignored the November 1993 letter.  In the absence of any 
rebuttal argument from the RO, the Board finds the evidence 
submitted by the veteran and his representative to be 
sufficient to place the issue in relative equipoise.  The 
Board must therefore afford the veteran the benefit of the 
doubt in this matter.  See 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
The Board finds that it is at least as likely as not that the 
RO received the claim on February 3, 1993.  The Board also 
finds no basis on which to assign an effective date earlier 
than February 3, 1993.  Therefore, an effective date of 
February 3, 1993, is granted.  

II.  Increased Rating for the Left Knee

A.  Factual Background

The veteran's service medical records reflect that diagnoses 
of left knee chondromalacia and of left knee mild lateral 
instability were given prior to discharge from active 
service.  

A March 1978 VA examination report reflects that the veteran 
reported that he had injured his left knee in October 1974 
when a piece of metal penetrated it.  The metal fragment was 
reportedly removed at Norfolk General Hospital.  The veteran 
reported left knee giving out and grinding when he walked.  
The examiner noted a left knee scar and slightly reduced left 
thigh circumference but equal calf circumferences.  The 
medial and patellar ligaments were tender.  Lateral stability 
was good.  There was no effusion but there was crepitus on 
movement.  There was a history of giving away, but not of 
locking.  The veteran could perform a knee bend with some 
pain at the back of the knee.  He could perform toe and heel 
walk.  Range of motion was normal.  

In April 1978, the RO established service connection for left 
patella chondromalacia with medial instability.  A 10 percent 
rating was assigned under Diagnostic Code 5257.  

The veteran requested an increased rating in February 1993. 

In January 1994, the National Personnel Records Center (NPRC) 
reported that all service records had been forwarded to the 
RO.  

A July 1994 VA orthopedic examination report reflects that 
the left knee had full, painless range of motion with no 
quadriceps atrophy.  There were three scars on the left knee, 
each was nontender and well healed.  The patella appeared to 
track normally.  No instability was noted and X-rays did not 
reveal any abnormality.  The diagnosis was status post 
shrapnel wound with mild chondromalacia, by history. 

As noted in the introduction, in April 1995, the RO denied an 
increased rating for the left knee.

In September 1995, the veteran submitted a substantive 
appeal, claiming that the left knee put a damper on his life.  
He could no longer run and play, climb mountains, hike, or 
walk for long distances.  He said that he wore his knee brace 
almost continuously.  He submitted a March 1995 VA surgical 
report that notes that a recent magnetic resonance imaging 
report showed a possible meniscus tear and a large cyst in 
the left thigh just above the knee.  Complaints of pain were 
felt to be due to the meniscus tear, rather than the cyst.  
The surgeon reported that mild degenerative changes of the 
medial compartment were seen.  The postoperative diagnosis 
was minimal tear of the medial meniscus, left knee.  

An August 1995 VA outpatient treatment report reflects that 
the veteran reported continued left knee pain and was advised 
to continue using the knee brace.  There was no effusion or 
instability, but there was subpatellar crepitus and positive 
apprehension test.  

In August 1996, the veteran reported that the left knee was 
bothering him again.  

The veteran underwent a VA compensation and pension 
examination of the joints in October 1998.  He reported left 
knee pain, instability, and use of a knee brace.  The 
examiner noted a healed 2-inch scar, no effusion, and 
limitation of extension to 115 degrees.  The cruciate 
ligaments were intact.  There was some patellar crepitus but 
no muscle atrophy.  Deep tendon reflexes were normal as was 
sensory examination.  X-rays showed mild to moderate 
osteoarthritic changes of the medial and lateral 
compartments.  The impression was shrapnel wound of left knee 
with possible chondromalacia of the left patellofemoral 
joint. 

Thereafter, the veteran submitted a statement of 
symptomatology noting that he took 800 mg tablets of 
Ibuprofen one to three times daily, for the knee and other 
painful joints.  He reported that he had trouble climbing 
stairs and standing up.  He could not walk for a long 
distance or stand for a long period of time. 

In an August 1999 rating decision, the RO re-coded the left 
knee under Diagnostic Code 5010 and continued a 10 percent 
rating.  Following that rating decision, the veteran reported 
that had recently undergone a fourth surgery on the left 
knee.  He reported continued pain and problems with the knee.  

A December 1999 VA compensation and pension joints 
examination report reflects continued complaint of knee pain.  
The report mentions that the most recent knee surgery was 
four years prior.  Range of motion of the left knee was from 
0 to 90 degrees.  There was a 6-inch by two-inch semilunar-
shaped scar over the medial surface.  No ligamentous 
stability was found.  The veteran could squat about 2/3 of 
the full distance, favoring the left knee and holding on to 
something in the process.  Although his gait was normal, he 
held a cane in the right hand.  The examiner noted left thigh 
muscle atrophy, which was evidenced by two inches less 
circumference on the left.  December 1999 X-rays showed 
degenerative joint disease of the left knee.  

In April 2001, the RO sent a letter to the veteran notifying 
him of the Veterans Claims Assistance Act of 2000 (VCAA).  
The veteran responded saying that he had no further evidence 
to submit.  

B.  Legal Analysis

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 
5126, and codified as amended at 5102, 5103, 5106 and 5107 
(West Supp. 2001)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  In 
August 1999, the veteran reported that he underwent left knee 
surgery at some time during the 1997 to 1999 time frame.  
Although VA medical records from Fayetteville VA Medical 
Center have been retrieved, there is no record of the 
surgery.  Regardless, the veteran has undergone a VA 
compensation and pension examination of his left knee since 
that time and the most recent left knee findings are of 
record.  The Board finds therefore that the requirements of 
the VCAA have, in effect, been satisfied.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Crepitation 
within the joint structure should be noted carefully as 
points of contact that are diseased.  Painful motion with 
joint or periarticular pathology which produces disability 
warrants at least the minimum compensable rating for the 
joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5010 (2001).  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003 (2001). 

A 30 percent evaluation for recurrent subluxation or lateral 
instability of the knee is warranted when there is severe 
impairment.  A 20 percent evaluation requires moderate 
impairment.  Slight impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 
10 percent rating.  38 C.F.R. §§ 4.71, Plate II, 4.71a, 
Diagnostic Code 5257 (2001).

Limitation of flexion at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (2001).   

The left knee disability is currently manifested by 
limitation of flexion to 90 degrees with pain on motion and 
quadriceps muscle weakness; X-rays show degenerative joint 
disease.  There is no instability or subluxation and the 
postoperative scars are nontender and well healed.  

Comparing the symptoms with the criteria of the rating 
schedule, the Board finds that the criteria for a 10 percent 
disability rating are approximated under Diagnostic Code 
5010.  The evidence reflects some limitation of motion and X-
ray evidence of left knee osteoarthritis; however, such 
limitation of motion does not meet the schedular requirement 
for a compensable rating under Diagnostic Code 5260.  
Therefore, the Board agrees with the RO that a 10 percent 
rating must be assigned under Diagnostic Code 5010. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Considering the tenets of DeLuca, the Board finds that there 
is clear evidence of muscle weakness, as indicated by 
decreased left quadriceps circumference and the veteran's 
report of reduced endurance.  Applying 38 C.F.R. § 4.40, 
4.45, and 4.59, the Board finds that the overall left knee 
disability more nearly approximates the criteria for a 20 
percent rating for the entire appeal period.  The Board will 
therefore grant a 20 percent rating for the left knee.  

The Board also finds that the service-connected left knee 
scars are not tender, painful, or not well healed, and do not 
cause any other functional impairment.  Neither lateral 
instability, subluxation, or other left knee impairment is 
shown.  

38 C.F.R. § 3.321(b) (2001) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the left knee disability has not been shown to cause 
such difficulties as marked interference with employment or 
to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

1.  An effective date of February 3, 1993, for assignment of 
a 20 percent rating for the left clavicle is granted.  

2.  A 20 percent evaluation for left knee disability is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

